DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 22 March 2022. Claims 1 - 3, 5, 7 - 12, 14 - 16, 18 - 21 and 23 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 1 - 2 of claim 1 recite, in part, “a central system of a port area,” which appear to contain a minor informality. The Examiner suggests amending the claim to --a central system of [[a]] the port area-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Line 11 of claim 19 recites, in part, “predicting a movement trajectory corresponding to each target object” which appear to contain a grammatical error, inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --predict  the target object-- in order to maintain consistency with line 9 of claim 19 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Line 13 of claim 19 recites, in part, “optimizing a driving path for the autonomous vehicle” which appear to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --optimize . Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Line 15 of claim 19 recites, in part, “transmitting the optimized driving path” which appear to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --transmit . Appropriate correction is required.
The objections to claims 2, 4, 5, 8, 9, 11, 12, 15, 18, 20, 22 and 23, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 22 March 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “central control system is configured to receive…”, “a communication unit configured to receive”, “an image processing unit configured to perform”, “a road area determining unit configured to determine”, “a target detection and tracking unit configured to perform”, “a display unit configured to display”, “movement trajectory prediction unit is configured to predict” and “path optimization unit is configured to optimize” in claims 7 - 12, 14 - 16 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 3, 5, 7 - 12, 14 - 16, 18 - 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the autonomous vehicle" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations “the movement trajectory corresponding to at least one target object” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the movement trajectory corresponding to any target object” in lines 9 - 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the autonomous vehicle" in lines 11 - 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which movement trajectory corresponding to the target object “the movement trajectory corresponding to the target object” recited on line 6, along with subsequent recitations of "the movement trajectory corresponding to the target object" for example line 5 of claim 12, are referencing. Are they referring to the “movement trajectory corresponding to the target object” recited on line 10 of claim 7 or the “movement trajectory corresponding to the target object” recited on lines 3 - 4 of claim 11? Additionally, it is unclear as to whether the “movement trajectory corresponding to the target object” recited on line 10 of claim 7 and the “movement trajectory corresponding to the target object” recited on lines 3 - 4 of claim 11 are the same movement trajectory or different movement trajectories. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claims as requiring and referencing a single same movement trajectory corresponding to the target object.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which autonomous vehicle “the autonomous vehicle” recited on lines 7 - 8, along with subsequent recitations of “the autonomous vehicle”, are referencing. Are they referring to the “autonomous vehicle” recited on lines 11 - 12 of claim 7 or the “autonomous vehicle” recited on line 5 of claim 11? Additionally, it is unclear as to whether the “autonomous vehicle” recited on lines 11 - 12 of claim 7 and the “autonomous vehicle” recited on line 5 of claim 11 are the same autonomous vehicle or different autonomous vehicles. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as requiring and referencing a single same autonomous vehicle.
Claim 12 recites the limitation “the movement trajectory corresponding to at least one target object” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the movement trajectory corresponding to any target object” in lines 8 - 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the autonomous vehicle" in line 15. There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation “the movement trajectory corresponding to each target object” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the movement trajectory corresponding to at least one target object” in lines 6 - 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the movement trajectory corresponding to any target object” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the autonomous vehicle" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitations “the movement trajectory corresponding to at least one target object” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the movement trajectory corresponding to any target object” in lines 8 - 9. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 8 - 10, 15, 16, 20 and 21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are also rejected due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.
The rejections to claims 17 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 22 March 2022.

Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.
On pages 12 - 14 of the remarks the Applicant’s Representative therefore argues that Khawaja et al. modified by Du et al. and Stojanovic et al. does not describe or suggest “performing coordinate conversion and stitching on the received images to obtain a global image of the port area”, “determining a road area of the port area” nor “performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object”. 
With respect to Khawaja et al. the Applicant’s Representative argues that the various vision-perception sensors in Khawaja et al. cover various different parts of a pre-determined physical space, that the various vision-perception sensors directly output the detection of obstacles and that the outputs can be aggregately mapped onto the pre-determined physical space which is different from performing stitching on “the received images to obtain a global image of the port area” as recited in amended claim 1. Therefore, the Applicant’s Representative argues that Khawaja et al. fail to disclose or suggest “performing stitching on the received images of each camera of the port area to obtain a global image of the port area.” Further, the Applicant’s Representative argues that Khawaja et al. fail “to disclose or suggest performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object’ as acknowledged in page 12 of the Office Action.” 
In addition, with respect to Du et al., the Applicant’s Representative argues that Khawaja et al. modified by Du et al. fail to explicitly disclose or suggest “performing coordinate conversion and stitching on the received images to obtain a global image of the port area” and “determining a road area of the port area” at least because Du et al. describe combining images “by perspective, rather than by performing coordinate conversion and stitching on the received images to obtain a global image of the port area,” and because Du et al. “can only obtain a view surrounding the host vehicle, which is different from the global image of the port area”. Further, the Applicant’s Representative argues that the steps of collecting, receiving and combining images in Du et al. “are implemented in the host vehicle, which is different to the central control system of the port area.” Moreover, the Applicant’s Representative argues that, as acknowledged by the Examiner, Du et al. also fail to explicitly disclose “performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object.” 
Lastly, with respect to Stojanovic et al., the Applicant’s Representative argues that Stojanovic et al. fail “to disclose explicitly the feature of the central control system of the port area receiving images of roadside cameras in the port area, performing coordinate conversion and stitching on the received images to obtain a global image of the port area, and to perform object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object.” The Applicant’s Representative therefore argues that Khawaja et al. modified by Du et al. and Stojanovic et al. does not describe or suggest “performing coordinate conversion and stitching on the received images to obtain a global image of the port area” and “determining a road area of the port area.” 
The Examiner respectfully disagrees. 
Initially, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “determining a road area of the port area” (emphasis added)) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner asserts that the instant claims recite and require “determining a road area in the global image”. (emphasis added) 
The Examiner asserts that Khawaja et al. in view of Du et al. further in view of Stojanovic et al. disclose the aforementioned disputed claim limitations. 
With respect to the arguments against Khawaja et al., the Examiner asserts that at least Khawaja et al. disclose “performing coordinate conversion and stitching on the received images to obtain a global image of the port area” and “determining a road area in the global image”. Khawaja et al. also disclose performing object detection and object tracking on the road area to obtain a tracking result and a category of a target object, see at least the explanation provided herein below in section 33 of the instant Office Action and figures 9 - 12, 15 and 17 - 20, page 3 paragraphs 0017 - 0018, page 4 paragraph 0020, page 5 paragraphs 0030 - page 6 paragraph 0039, page 8 paragraphs 0062 and 0066, page 9 paragraph 0070, page 10 paragraph 0075, page 11 paragraphs 0079 - 0080, page 12 paragraph 0082, page 14 paragraphs 0091 - 0092, page 15 paragraphs 0096 - page 16 paragraph 0101, page 17 paragraphs 0107 - 0110 and page 19 paragraphs 0126 - 0129 of Khawaja et al. wherein they disclose that their invention “enables perceiving and constantly updating the ever-changing situation of transient, obstacles within the context of any pre-determined physical space, through employing and leveraging the perception outputs of infrastructure-deployed vision-perception sensors”, that “Multiple vision-perception sensors may be utilised in relation to any pre-determined region”, that the “output of a vision-perception sensor could be the perception feed it acquires. By undertaking some processing through employing various algorithms, the perception feed from a vision-perception sensor can be converted to a processed, ‘perception output’. Some vision-perception sensors have the built-in technology capability for performing similar processing within their embedded processors using various proprietary algorithms, in various ways, and such vision-perception sensors produce a processed, ‘perception output’”, that, for example, “perception outputs may be in the format of pixel values for an image”, that “FIG. 19 is a drawing showing a two-dimensional, grid-representation being a type of a grid occupancy map, therein showing a two-dimensional, top-down view of a perception zone 502. As a brief summary of some aspects, it can be said that FIG. 19 can be referenced for an explanation of, how perception-based advance guidance can be created for connected-autonomous vehicles or for manually driven connected-vehicles based on the relevant, position-location coordinates, pertaining to the occupancy position of transient, static obstacles being upon any part of the drivable space 1030 within 502”, that “Any perception outputs of a perception feed being acquired by, a vision-perception sensor… would initially be in terms of the coordinate-frame-of-reference of the vision-perception sensor itself. Thereafter, the location coordinates of the any perception outputs could be mapped to, and thereby be expressed in terms, of a data representation scheme applicable to 501 or applicable to 101, and therein the data representation scheme, the locations coordinates of the any perception outputs being expressed as position-location coordinates pertaining to various discrete positions within 501 or 101. These position-location coordinates could thereafter be transformed into any other coordinate-frame-of-reference, for example into the coordinate-frame-of-reference of any other perception mast or into a coordinate-frame-of-reference relevant to any connected-autonomous vehicle, and this could be achieved through performing a coordinate-transform, and a coordinate-transform could be performed by a processor on-board the any connected-vehicle, for example by any 604-90, or the coordinate-transform could be performed by any 604-1010”, that “the perception feed acquired from any 600-1010 in any perception mast could be ‘fused’ or could be ‘stitched’, as would be apparent to one skilled in the art regarding ‘fusing’ and ‘stitching’, with the perception feed acquired from another 600-1010 being on another perception mast”, that “Once a volumetric space of a perception-coverage region has been circumscribed, the location of any obstacle detected within that volumetric space can be represented within the context of that volumetric space by referencing the position-location coordinates of the volumetric space itself. Any motion or change of state of the any detected obstacles could also similarly be tracked within the circumscribed context of the volumetric space”, that “the data set 221 would be a data set comprising; time-stamped… and two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone. The position-location coordinates herein would be; the occupancy positions, upon a two-dimensional, grid-representation of the given perception zone, of, the location coordinates, of each transient, static obstacle being detected on any part of the drivable space or being detected on any part of the traversable space, within the given perception zone”, that figure 11 “shows a two-dimensional, grid-representation of perception zone 502. (A quick reference to FIG. 9 would assist in visualising the three-dimensional, perspective view, as shown, of 502, which is shown in FIG. 9 as having been established within the geographic zone shown with label reference 22). Referring again to FIG. 11, herein, upon the shown, two-dimensional, grid-representation of 502, the occupancy positions, of all, transient, static obstacles, being detected within 502 during the same particular window of time that has been referenced earlier, are shown with reference labels; 1031.1, 1031.2, 1031.3, 1031.4, 1031.5 and 1031.6. (These reference labels; 1031.1, 1031.2, 1031.3, 1031.4, 1031.5 and 1031.6, are the same system-assigned identities as were shown in FIG. 10 pertaining to these six, transient, static obstacles)”, that “in some embodiments the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms” and that “FIG. 9, which shows a perspective view of a road segment, which is shown in the shape of a trapezoid bounded within edge lines labelled; 101.3, 101.4, 101.5 and 101.6 and 1130 is a label for depicting the drivable surface upon the shown road segment (but which is not within the perception-coverage region). A geographic zone within which this road segment may be situated, is referenced with the label 22.” Thus, the Examiner asserts that, as shown herein above and in the identified portions, Khawaja et al. disclose that their system can be utilized within the context of any pre-determined physical space, i.e. a port area, that a coordinate transformation, i.e. coordinate conversion, and stitching process is performed on received images, that their converted and stitched images can be expressed as a two-dimensional top-down grid representation, i.e. a global image, that there system employs various algorithms to process the perception feeds, images, from their sensors to obtain perception outputs, that their system detects and tracks obstacles, i.e. objects, within their two-dimensional top-down grid representation, that free-space, i.e. a road area, can also be detected through various algorithms and labeled within their two-dimensional top-down grid representation and obtaining two-dimensionally expressed, position-location coordinates, of each transient and static obstacle detected on any part of the drivable or traversable space, i.e. detecting and tracking objects on the road area. Therefore, the Examiner asserts that Khawaja et al. disclose “performing coordinate conversion and stitching on the received images to obtain a global image of the port area”, “determining a road area in the global image” and performing object detection and object tracking on the road area to obtain a tracking result and a category of a target object. 
With respect to the arguments against Du et al., the Examiner asserts that Du et al., the Examiner asserts that Khawaja et al. in view of Du et al. disclose “performing coordinate conversion and stitching on the received images to obtain a global image of the port area” and “determining a road area in the global image”, see at least the explanation provided herein below in section 33 of the instant Office Action and figures 5 and 8, page 1 paragraphs 0005 - 0006, page 3 paragraph 0032 - page 4 paragraph 0037 and page 6 paragraphs 0056 - 0058 and 0061 - 0062 of Du et al. wherein they disclose that a “classification and segmentation module 36 receives the preprocessed sensor output 35 and performs object classification, image classification, traffic light classification, object segmentation, ground segmentation, and object tracking processes”, that additional “object classification and tracking processes performed by the classification and segmentation model 36 include, but are not limited to, freespace detection”, that an “augmented obstacle map can be displayed in a vehicle which combines the camera views of multiple vehicles and stitches the views together in order to generate the top view, or bird's eye view, map”, that their method is “operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added) and that their “method is first operative to determine a road segment and to determine road users within the road segment 910” and that the “segment may be determined by an infrastructure apparatus”. Thus, the Examiner asserts that, as shown herein above and in the identified portions, Du et al. disclose that they can receive images from infrastructure, that they can stitch multiple images from multiple sources into a singular bird’s eye view image in a common global coordinate frame and that they can detect freespace, i.e. a road area, in the bird’s eye view image. Furthermore, the Examiner asserts that they system of Du et al. is not confined to any particular area and thus it can operate in a port area. Moreover, the Examiner asserts that Khawaja et al. disclosed that their system may be utilized in the context of any pre-determined physical space, i.e. a port area. Lastly, the Examiner asserts that Khawaja et al. explicitly disclosed that the steps of collecting, receiving and combining images can be implemented a central control system, see at least figure 20, page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 9 paragraph 0070, page 10 paragraphs 0072 - 0073, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. Therefore, the Examiner asserts that Khawaja et al. in view of Du et al. disclose “performing coordinate conversion and stitching on the received images to obtain a global image of the port area” and “determining a road area in the global image”. 
With respect to the arguments against Stojanovic et al., the Examiner initially asserts that, as discussed herein above, Khawaja et al. disclose “the feature of the central control system of the port area receiving images of roadside cameras in the port area” and that Khawaja et al. and/or Du et al. disclose “performing coordinate conversion and stitching on the received images to obtain a global image of the port area.” Furthermore, the Examiner asserts that Khawaja et al. in view of Du et al. further in view of Stojanovic et al. disclose “performing coordinate conversion and stitching on the received images to obtain a global image of the port area” and “performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object”, see at least the explanation provided herein below in section 33 of the instant Office Action and the abstract, figures 1, 3A, 3B, 7 and 9A, page 2 paragraphs 0009 - 0010, page 4 paragraphs 0035 and 0037 - 0039, page 5 paragraphs 0041 - 0043, page 6 paragraph 0047 - page 7 paragraph 0048, page 9 paragraphs 0059 - 0060 and 0063 - 0064, page 12 paragraph 0075, page 15 paragraph 0089 and page 16 paragraphs 0094 - 0095 of Stojanovic et al. wherein they disclose that their “semantic map provides a correspondence between regions of the map (and thus positions on the surface via the associated coordinate system) to various semantic labels (or concepts), such as but not limited to roads, buildings, cars, trees, sidewalks, lane dividers, or other such tangible objects”, that the “semantic map may be generated via semantic segmentation of aerial-view visual images of the surface”, that “an image perspective mapping is performed on the terrestrial-via visual image to generate an aerial-view visual image. The aerial-view visual image is semantically segmented to generate the aerial-view semantic image”, that “Visual image processor 142 may combine multiple aerial-view images to generate a larger view of the surface than a single aerial-view image could encode. Visual image processor 142 may associate a coordinate system, such as a global coordinate system, with each aerial-view visual image” and that “inverse perspective mapper 170 generates real-time and/or drive-time aerial-view visual images from real-time and/or drive-time terrestrial-view visual images. In such embodiments, visual image semantic segmenter 168 may be employed to semantically segment the real-time and/or drive-time aerial-view visual images and generate corresponding real-time and/or drive-time aerial-view semantic images.” Thus, the Examiner asserts that, as shown herein above and in the identified portions, Stojanovic et al. disclose that they can transform and stitch multiple images from multiple sources into a singular aerial-view image in a common global coordinate frame, i.e. perform coordinate conversion and stitching to obtain a global image, and that they can semantically segment the global image in real time to detect and classify one or more regions, such as roads, cars and other objects, in the real-time global images, i.e. perform object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object. Furthermore, the Examiner asserts that they system of Stojanovic et al. is not confined to any particular area and thus it can operate in a port area. Moreover, the Examiner asserts that Khawaja et al. also disclosed that their system may be utilized in the context of any pre-determined physical space, i.e. a port area. 
Therefore, the Examiner asserts that Khawaja et al. in view of Du et al. further in view of Stojanovic et al. disclose the aforementioned disputed claim limitations. 
On page 15 of the remarks the Applicant’s Representative argues that Du et al. fail to disclose or suggest “the central control system of the port area ‘predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object’” and “optimizing a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object”. The Applicant’s Representative argues that Du et al. do not predict a movement trajectory of each vehicle because they disclose that a leader vehicle receives an intended path sent by each vehicle. Furthermore, the Applicant’s Representative argues that the autonomous vehicles in Du et al. “are different from the target object in amended claim 1 in which the central control system optimizes a driving path for an autonomous vehicle based on the movement trajectory of the target object.” Therefore, the Applicant’s Representative argues that the proposed combination of Khawaja et al. in view of Du et al. further in view of Stojanovic et al. does not render claim 1 obvious. 
The Examiner respectfully disagrees. 
Initially, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the Examiner asserts that, as shown herein above in section 30a of the instant Office Action, Khawaja et al. disclose a central control system of the port area for performing the operations, see at least figure 20, page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 9 paragraph 0070, page 10 paragraphs 0072 - 0073, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. Moreover, the Examiner asserts that the instant claims do not confine a target object to any specific object nor do they exclude any specific objects from corresponding to a target object. Lastly, the Examiner asserts that Du et al. disclose “predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object” and “optimizing a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object”, see at least the explanation provided herein below in section 33 of the instant Office Action and page 3 paragraph 0032 - page 4 paragraph 0035, page 4 paragraphs 0038 - 0040 and 0042 - 0045 and page 5 paragraphs 0051 and 0055 of Du et al. wherein they disclose that an “object prediction module 38 uses the object classification and segmentation output 37 to generate parameters including, but not limited to, a location of a detected obstacle relative to the vehicle, a predicted path of the detected obstacle relative to the vehicle, and a location and orientation of traffic lanes relative to the vehicle. Bayesian models may be used in some embodiments to predict driver or pedestrian intent based on semantic information, previous trajectory, and instantaneous pose, where pose is the combination of the position and orientation of an object” (emphasis added) and that a “path planning module 50 processes and synthesizes the object prediction output 39, the interpreted output 49, and additional routing information 79 received from an online database or live expert of the remote access center 78 to determine a vehicle path to be followed to maintain the vehicle on the desired route while obeying traffic laws and avoiding any detected obstacles. The path planning module 50 employs algorithms configured to avoid any detected obstacles in the vicinity of the vehicle, maintain the vehicle in a current traffic lane, and maintain the vehicle on the desired route. The path planning module 50 uses pose-graph optimization techniques, including non-linear least square pose-graph optimization, to optimize the map of car vehicle trajectories in six degrees of freedom and reduce path errors. The path planning module 50 outputs the vehicle path information as path planning output 51. The path planning output 51 includes a commanded vehicle path based on the vehicle route, vehicle location relative to the route, location and orientation of traffic lanes, and the presence and path of any detected obstacles.” Thus, the Examiner asserts that, at least as shown herein above, Du et al. disclose the aforementioned disputed claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3, 5, 7 - 12, 14 - 16, 18 - 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khawaja et al. U.S. Publication No. 2018/0307245 A1 in view of Du et al. U.S. Publication No. 2019/0052842 A1 in view of Stojanovic et al. U.S. Publication No. 2019/0050648 A1.

-	With regards to claim 1, Khawaja et al. disclose a port area monitoring method, (Khawaja et al., Abstract, Figs. 4 & 17 - 20, Pg. 1 ¶ 0001, Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0023, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0068, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 24 ¶ 0160 - 0162, Pg. 25 ¶ 0165 - 0169) implemented by a central system of a port area, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 3 ¶ 0017, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) the method comprising: receiving images captured by respective roadside cameras in the port area; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091) performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) determining a road area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) performing object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) optimizing a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object; (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and transmitting the optimized driving path to the autonomous vehicle. (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) Khawaja et al. fail to disclose explicitly performing object detection and object tracking in the global image; displaying the tracking result and the category of the target object in the global image; and predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object. Pertaining to analogous art, Du et al. disclose a monitoring method, implemented by a central system, (Du et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0032, Pg. 4 ¶ 0044, Pg. 7 ¶ 0066 - 0067) the method comprising: receiving images captured by respective roadside cameras in the port area; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061 - 0062, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061 - 0062) determining a road area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) performing object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) displaying the tracking result and the category of the target object in the global image; (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) optimizing a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object; (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and transmitting the optimized driving path to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) Du et al. fail to disclose explicitly performing object detection and object tracking in the global image. Pertaining to analogous art, Stojanovic et al. disclose performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Stojanovic et al., Figs. 1, 3A, 3B, 7 & 9A, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047 -Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 and 0092, Pg. 16 ¶ 0094 - 0095, Pg. 19 ¶ 0113) determining a road area in the global image; (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) and performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object. (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) Khawaja et al. and Du et al. are combinable because they are both directed towards controlling and coordinating autonomous vehicles with the aid of image processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khawaja et al. with the teachings of Du et al. This modification would have been prompted in order to enhance the base device of Khawaja et al. with the well-known and applicable techniques Du et al. applied to a comparable device. Displaying the tracking result and the category of the target object in the global image, as taught by Du et al., would enhance the base device of Khawaja et al. by allowing for a user to access and review the tracking results in an easy and intuitive manner so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment so that preventive override operations of the autonomous vehicles can be taken by the user if needed, as taught and suggested by Du et al., see at least page 3 paragraph 0031, page 4 paragraph 0044 - page 5 paragraph 0046, page 5 paragraph 0054 - page 6 paragraph 0058 and page 7 paragraph 0066 of Du et al. Furthermore, predicting a movement trajectory corresponding to the target object based on the tracking result and category of the target object, as taught by Du et al., would enhance the base device of Khawaja et al. by improving its ability to safely coordinate and control the flow of autonomous vehicles through an environment by allowing for movement trajectories of detected objects to be predicted and evaluated in relation to the driving paths of the autonomous vehicles so as to help ensure that the autonomous vehicles do not collide with any of the detected objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the tracking result and the category of the target object would be displayed in the global image so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment and in that movement trajectories of target objects would be predicted based on their tracking result and category so as to help ensure that the autonomous vehicles do not collide with any of the target objects while traversing the environment and thus enhance the ability of the base device to safely coordinate and control the flow of the autonomous vehicles. In addition, Khawaja et al. in view of Du et al. and Stojanovic et al. are combinable because they are all directed towards performing object detection and recognition on captured images and utilizing the object detection and recognition results to aid in the control and navigation of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. with the teachings of Stojanovic et al. This modification would have been prompted in order to substitute the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. for the process of performing object detection and tracking in a global image of Stojanovic et al. The process of performing object detection and tracking in a global image of Stojanovic et al. could be substituted in place of the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination object detection and tracking would be performed with respect to the global image. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that object detection and tracking would be performed with respect to the global image to obtain the tracking result and the category of the target object. Therefore, it would have been obvious to combine Khawaja et al. with Du et al. and Stojanovic et al. to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the method of claim 1, wherein said performing the coordinate conversion and stitching on the received images to obtain the global image of the port area comprises: determining images with a same capturing time among the received images as a group of images; (Khawaja et al., Pg. 4 ¶ 0020, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 14 ¶ 0091 - 0092, Pg. 22 ¶ 0147, Pg. 23 ¶ 0152, Pg. 24 ¶ 0160 and 0162 [“utilize the various time-reference perception outputs” and “the perception feeds of these could be fused or stitched”]) performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Khawaja et al., Figs. 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0041 - 0042, Pg. 8 ¶ 0060 - 0062, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0101, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160 [“mapping the location coordinates, from the coordinate-frame-of-reference of the vision-perception sensors to the coordinate-frame-of-reference of the pre-determined physical space”, “using any number of multiple vision-perception sensors, therein, all location coordinates relating to the perception outputs from the various vision-perception sensors, covering various, different parts of the pre-determined physical space, can be aggregately mapped onto the context of the pre-determined physical space”, “using multiple vision-perception sensors (each with different fields of view of the perception-coverage region), their perception outputs could be fused to obtain very robust perception in relation to the perception-coverage region such that no occlusion-of-view may be applying to the whole of the perception-coverage region when viewed from any perspective angle” and “only a two-dimensional representation of only the ground surface portions, such as 1030, 1070 and 1060, of a perception zone, may be needed to be represented”]) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) In addition, analogous art Du et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 3 ¶ 0033, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) Additionally, analogous art Stojanovic et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Stojanovic et al., Figs. 1 & 9A - 9C, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Stojanovic et al., Figs. 9A - 9C, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) 

-	With regards to claim 3, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the method of claim 1. Khawaja et al. fail to disclose explicitly wherein said determining the road area in the global image comprises: superimposing a high-precision map corresponding to the port area on the global image to obtain the road area in the global image; or performing semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. Pertaining to analogous art, Stojanovic et al. disclose wherein said determining the road area in the global image comprises: superimposing a high-precision map corresponding to the port area on the global image to obtain the road area in the global image; or performing semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. This modification would have been prompted in order to substitute the road determination process of Khawaja et al. and/or Du et al. for the semantic segmentation road area detection process of Stojanovic et al. The semantic segmentation road area detection process of Stojanovic et al. could be substituted in place of the road determination process of Khawaja et al. and/or Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a semantic segmentation technique would be carried out on the global image to detect the road area in the global image. Furthermore, this modification would have been prompted by the teachings and suggestions of Du et al. to utilize image classification and segmentation to perform freespace detection, see at least page 3 paragraph 0034 of Du et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the road area in the global image would be detected by performing semantic segmentation on the global image using a predetermined semantic segmentation algorithm. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. to obtain the invention as specified in claim 3. 

-	With regards to claim 5, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the method of claim 1, wherein said optimizing the driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object comprises: comparing, for each autonomous vehicle of one or more autonomous vehicles, an estimated driving trajectory corresponding to the autonomous vehicle with the movement trajectory corresponding to the target object, (Khawaja et al., Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“ 9032 and 9052 may be two connected-autonomous vehicles of different types, and as shown 9032 and 9052 may be approaching 515 from different directions”, “based on the geolocation-location coordinates of 9032 and 9052, being received by 1011 from 9032 and 9052, and also accounting for any free-space within 515 as being determined by 1010.515.1, it may be determined, that an entry face of 515 may be declared as being (virtually) blocked for 9032, to first enable 9052 to enter and pass through 515” and “in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and optimizing a driving path for the autonomous vehicle when the estimated driving trajectory overlaps the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object, (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 8 ¶ 0061 - 0063, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Khawaja et al., Pg. 4 ¶ 0021 - 0023, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073 - 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 25 ¶ 0164 - 0168 [“with knowledge therein, of the position-location coordinates describing the occupancy positions of 1031.7 and of 1032.4, any of the various potential entry points such as; 9.1, 9.2, 9.3, 9.4 and 9.5, could be declared as being viable and/or un-viable entry points, for the purpose of entering into or for the purpose of traversing through any section or any portion of the any free-space” and “for example; 9.3, 9.4 and 9.5 may be declared as viable entry points at 01.514, for entry, into 514.3, at a particular instance of time that is some seconds or some milliseconds (as may be determined), after, the end of the circumscribed duration of the given particular window of time that is being referenced in relation to FIG. 18”]) Khawaja et al. fail to disclose expressly an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle. In addition, Khawaja et al. fail to disclose explicitly movement trajectories based on the tracking result and the category of each target object. Pertaining to analogous art, Du et al. disclose wherein said optimizing the driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object comprises: comparing, for each autonomous vehicle of one or more autonomous vehicles, an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle with the movement trajectory corresponding to the target object, (Du et al., Figs. 1 - 3, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0046, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0060 - 0061, Pg. 7 ¶ 0063 - 0064) and optimizing a driving path for the autonomous vehicle when the estimated driving trajectory overlaps the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object, (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. This modification would have been prompted in order to enhance the combined base device of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with the well-known and applicable technique Du et al. applied to a comparable device. Obtaining and comparing an estimated driving trajectory transmitted from an autonomous vehicle with movement trajectories of target objects, as taught by Du et al., would enhance the combined base device by allowing for path optimization tasks of multiple autonomous vehicles to be carried out accurately and efficiently at high-computational speed at a centralized location so as to reduce redundant computations and improve traffic flow coordination between the multiple autonomous vehicles since the centralized location would have access to each of their intended driving paths. Furthermore, this modification would have been prompted by the teachings and suggestions of Khawaja et al. to offload any of their systems tasks to an infrastructure-deployed, perception-based, intelligent transport system and that a central server could be utilized to aggregate data from multiple vehicles and regulate their flow through the environment, see at least page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would receive and evaluate estimated driving trajectories transmitted from autonomous vehicles with movement trajectories of target objects so as to improve traffic flow coordination between the multiple autonomous vehicles by enabling path optimization tasks of the multiple autonomous vehicles to be carried out with respect to each other at a centralized location. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. to obtain the invention as specified in claim 5. 

-	With regards to claim 7, Khawaja et al. disclose a port area monitoring system, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0021 - 0021, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) comprising roadside cameras provided in a port area (Khawaja et al., Abstract, Pg. 1 ¶ 0001, Pg. 3 ¶ 0017 - 0018, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079) and a central control system, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0021 - 0021, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) wherein: the roadside cameras are configured to capture images and transmit the images to the central control system, (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091, Pg. 25 ¶ 0166) and the central control system is configured to receive the images captured by the respective roadside cameras; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091, Pg. 25 ¶ 0166) perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) determine a road area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) optimize a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object; (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and transmit the optimized driving path to the autonomous vehicle. (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) Khawaja et al. fail to disclose explicitly performing object detection and object tracking in the global image; displaying the tracking result and the category of the target object in the global image; and predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object. Pertaining to analogous art, Du et al. disclose a central control system, (Du et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0032, Pg. 4 ¶ 0044, Pg. 7 ¶ 0066 - 0067) wherein: the roadside cameras are configured to capture images and transmit the images to the central control system, (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) and the central control system is configured to receive the images captured by the respective roadside cameras; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) determine a road area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) display the tracking result and the category of the target object in the global image; (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) optimize a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object; (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and transmit the optimized driving path to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) Du et al. fail to disclose expressly performing object detection and object tracking in the global image. Pertaining to analogous art, Stojanovic et al. disclose performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Stojanovic et al., Figs. 1, 3A, 3B, 7 & 9A, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047 -Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 and 0092, Pg. 16 ¶ 0094 - 0095, Pg. 19 ¶ 0113) determining a road area in the global image; (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) and performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object. (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) Khawaja et al. and Du et al. are combinable because they are both directed towards controlling and coordinating autonomous vehicles with the aid of image processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khawaja et al. with the teachings of Du et al. This modification would have been prompted in order to enhance the base device of Khawaja et al. with the well-known and applicable techniques Du et al. applied to a comparable device. Displaying the tracking result and the category of the target object in the global image, as taught by Du et al., would enhance the base device of Khawaja et al. by allowing for a user to access and review the tracking results in an easy and intuitive manner so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment so that preventive override operations of the autonomous vehicles can be taken by the user if needed, as taught and suggested by Du et al., see at least page 3 paragraph 0031, page 4 paragraph 0044 - page 5 paragraph 0046, page 5 paragraph 0054 - page 6 paragraph 0058 and page 7 paragraph 0066 of Du et al. Furthermore, predicting a movement trajectory corresponding to the target object based on the tracking result and category of the target object, as taught by Du et al., would enhance the base device of Khawaja et al. by improving its ability to safely coordinate and control the flow of autonomous vehicles through an environment by allowing for movement trajectories of detected objects to be predicted and evaluated in relation to the driving paths of the autonomous vehicles so as to help ensure that the autonomous vehicles do not collide with any of the detected objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the tracking result and the category of the target object would be displayed in the global image so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment and in that movement trajectories of target objects would be predicted based on their tracking result and category so as to help ensure that the autonomous vehicles do not collide with any of the target objects while traversing the environment and thus enhance the ability of the base device to safely coordinate and control the flow of the autonomous vehicles. In addition, Khawaja et al. in view of Du et al. and Stojanovic et al. are combinable because they are all directed towards performing object detection and recognition on captured images and utilizing the object detection and recognition results to aid in the control and navigation of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. with the teachings of Stojanovic et al. This modification would have been prompted in order to substitute the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. for the process of performing object detection and tracking in a global image of Stojanovic et al. The process of performing object detection and tracking in a global image of Stojanovic et al. could be substituted in place of the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination object detection and tracking would be performed with respect to the global image. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that object detection and tracking would be performed with respect to the global image to obtain the tracking result and the category of the target object. Therefore, it would have been obvious to combine Khawaja et al. with Du et al. and Stojanovic et al. to obtain the invention as specified in claim 7. 

-	With regards to claim 8, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 7, wherein the central control system comprises: a communication unit (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0063 - 0064, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0089 - 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) configured to receive the images captured by the respective roadside cameras; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091) an image processing unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 8 ¶ 0063, Pg. 10 ¶ 0072 - 0073 and 0075, Pg. 25 ¶ 0166) configured to perform the coordinate conversion and stitching on the received images to obtain the global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) a road area determining unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0022, Pg. 5 ¶ 0036 - 0037, Pg. 8 ¶ 0063, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 14 ¶ 0092, Pg. 17 ¶ 0109 - 0111, Pg. 25 ¶ 0166) configured to determine the road area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) a target detection and tracking unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 8 ¶ 0063, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166) configured to perform the object detection and object tracking on the road area to obtain the tracking result and the category of the target object. (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) Khawaja et al. fail to disclose explicitly performing the object detection and object tracking in the global image; and a display unit configured to display the tracking result and the category of the target object in the global image. Pertaining to analogous art, Du et al. disclose wherein the central control system comprises: a communication unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0019 and 0023, Pg. 2 ¶ 0026 - Pg. 3 ¶ 0031, Pg. 5 ¶ 0051, Pg. 6 ¶ 0060) configured to receive the images captured by the respective roadside cameras; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) an image processing unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to perform the coordinate conversion and stitching on the received images to obtain the global image of the port area; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) a road area determining unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to determine the road area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) a target detection and tracking unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to perform the object detection and object tracking on the road area to obtain the tracking result and the category of the target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) and a display unit (Du et al., Abstract, Fig. 1, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0059, Pg. 4 ¶ 0044, Pg. 5 ¶ 0054, Pg. 6 ¶ 0056 - 0058, Pg. 7 ¶ 0066) configured to display the tracking result and the category of the target object in the global image. (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) Du et al. fail to disclose expressly performing object detection and object tracking in the global image. Pertaining to analogous art, Stojanovic et al. disclose a target detection and tracking unit (Stojanovic et al., Figs. 1 & 11, Pg. 8 ¶ 0054 - 0055, Pg. 9 ¶ 0059 - 0060, Pg. 10 ¶ 0066 and 0068, Pg. 19 ¶ 0114 - 0118) configured to perform the object detection and object tracking on the road area in the global image to obtain the tracking result and the category of the target object. (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) 

-	With regards to claim 9, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 8, wherein the image processing unit is configured to: determine images with a same capturing time among the received images as a group of images; (Khawaja et al., Pg. 4 ¶ 0020, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 14 ¶ 0091 - 0092, Pg. 22 ¶ 0147, Pg. 23 ¶ 0152, Pg. 24 ¶ 0160 and 0162 [“utilize the various time-reference perception outputs” and “the perception feeds of these could be fused or stitched”]) perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Khawaja et al., Figs. 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0041 - 0042, Pg. 8 ¶ 0060 - 0062, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0101, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160 [“mapping the location coordinates, from the coordinate-frame-of-reference of the vision-perception sensors to the coordinate-frame-of-reference of the pre-determined physical space”, “using any number of multiple vision-perception sensors, therein, all location coordinates relating to the perception outputs from the various vision-perception sensors, covering various, different parts of the pre-determined physical space, can be aggregately mapped onto the context of the pre-determined physical space”, “using multiple vision-perception sensors (each with different fields of view of the perception-coverage region), their perception outputs could be fused to obtain very robust perception in relation to the perception-coverage region such that no occlusion-of-view may be applying to the whole of the perception-coverage region when viewed from any perspective angle” and “only a two-dimensional representation of only the ground surface portions, such as 1030, 1070 and 1060, of a perception zone, may be needed to be represented”]) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) In addition, analogous art Du et al. disclose wherein the image processing unit is configured to: perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 3 ¶ 0033, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) Additionally, analogous art Stojanovic et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Stojanovic et al., Figs. 1 & 9A - 9C, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Stojanovic et al., Figs. 9A - 9C, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) 

-	With regards to claim 10, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 8. Khawaja et al. fail to disclose explicitly wherein the road area determining unit is configured to: superimpose a high-precision map corresponding to the port area on the global image to obtain the road area in the global image; or perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. Pertaining to analogous art, Stojanovic et al. disclose wherein the road area determining unit is configured to: superimpose a high-precision map corresponding to the port area on the global image to obtain the road area in the global image; or perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. This modification would have been prompted in order to substitute the road determination process of Khawaja et al. and/or Du et al. for the semantic segmentation road area detection process of Stojanovic et al. The semantic segmentation road area detection process of Stojanovic et al. could be substituted in place of the road determination process of Khawaja et al. and/or Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a semantic segmentation technique would be carried out on the global image to detect the road area in the global image. Furthermore, this modification would have been prompted by the teachings and suggestions of Du et al. to utilize image classification and segmentation to perform freespace detection, see at least page 3 paragraph 0034 of Du et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the road area in the global image would be detected by performing semantic segmentation on the global image using a predetermined semantic segmentation algorithm. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. to obtain the invention as specified in claim 10. 

-	With regards to claim 11, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 8, wherein the central control system further comprises a path optimization unit, (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0072 - 0073, Pg. 23 ¶ 0155 - Pg. 24 ¶ 0158, Pg. 24 ¶ 0162, Pg. 25 ¶ 0165 - 0168) wherein: the path optimization unit is configured to optimize a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and the communication unit is further configured to transmit an optimized driving path for the autonomous vehicle to the autonomous vehicle. (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) Khawaja et al. fail to disclose explicitly a movement trajectory prediction unit wherein: the movement trajectory prediction unit is configured to predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object. Pertaining to analogous art, Du et al. disclose a movement trajectory prediction unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0064 and 0067) and a path optimization unit, (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0064 and 0067) wherein: the movement trajectory prediction unit is configured to predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object, (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) the path optimization unit is configured to optimize a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object, (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and the communication unit is further configured to transmit an optimized driving path for the autonomous vehicle to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) 

-	With regards to claim 12, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 11, wherein the path optimization unit is configured to: compare, for each autonomous vehicle of one or more autonomous vehicles, an estimated driving trajectory corresponding to the autonomous vehicle with the movement trajectory corresponding to the target object, (Khawaja et al., Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“ 9032 and 9052 may be two connected-autonomous vehicles of different types, and as shown 9032 and 9052 may be approaching 515 from different directions”, “based on the geolocation-location coordinates of 9032 and 9052, being received by 1011 from 9032 and 9052, and also accounting for any free-space within 515 as being determined by 1010.515.1, it may be determined, that an entry face of 515 may be declared as being (virtually) blocked for 9032, to first enable 9052 to enter and pass through 515” and “in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and optimize a driving path for the autonomous vehicle when the estimated driving trajectory overlaps the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object, (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 8 ¶ 0061 - 0063, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Khawaja et al., Pg. 4 ¶ 0021 - 0023, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073 - 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 25 ¶ 0164 - 0168 [“with knowledge therein, of the position-location coordinates describing the occupancy positions of 1031.7 and of 1032.4, any of the various potential entry points such as; 9.1, 9.2, 9.3, 9.4 and 9.5, could be declared as being viable and/or un-viable entry points, for the purpose of entering into or for the purpose of traversing through any section or any portion of the any free-space” and “for example; 9.3, 9.4 and 9.5 may be declared as viable entry points at 01.514, for entry, into 514.3, at a particular instance of time that is some seconds or some milliseconds (as may be determined), after, the end of the circumscribed duration of the given particular window of time that is being referenced in relation to FIG. 18”]) Khawaja et al. fail to disclose expressly an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle. In addition, Khawaja et al. fail to disclose explicitly movement trajectories based on the tracking result and the category of each target object. Pertaining to analogous art, Du et al. disclose wherein the path optimization unit is configured to: compare, for each autonomous vehicle of one or more autonomous vehicles, an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle with the movement trajectory corresponding to the target object, (Du et al., Figs. 1 - 3, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0046, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0060 - 0061, Pg. 7 ¶ 0063 - 0064) and optimize a driving path for the autonomous vehicle when the estimated driving trajectory overlaps the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object, (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. This modification would have been prompted in order to enhance the combined base device of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with the well-known and applicable technique Du et al. applied to a comparable device. Obtaining and comparing an estimated driving trajectory transmitted from an autonomous vehicle with movement trajectories of target objects, as taught by Du et al., would enhance the combined base device by allowing for path optimization tasks of multiple autonomous vehicles to be carried out accurately and efficiently at high-computational speed at a centralized location so as to reduce redundant computations and improve traffic flow coordination between the multiple autonomous vehicles since the centralized location would have access to each of their intended driving paths. Furthermore, this modification would have been prompted by the teachings and suggestions of Khawaja et al. to offload any of their systems tasks to an infrastructure-deployed, perception-based, intelligent transport system and that a central server could be utilized to aggregate data from multiple vehicles and regulate their flow through the environment, see at least page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would receive and evaluate estimated driving trajectories transmitted from autonomous vehicles with movement trajectories of target objects so as to improve traffic flow coordination between the multiple autonomous vehicles by enabling path optimization tasks of the multiple autonomous vehicles to be carried out with respect to each other at a centralized location. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. to obtain the invention as specified in claim 12. 

-	With regards to claim 14, Khawaja et al. disclose a central control system, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0021 - 0021, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) comprising: a communication unit (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0063 - 0064, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0089 - 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) configured to receive images captured by respective roadside cameras in a port area; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091) an image processing unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 8 ¶ 0063, Pg. 10 ¶ 0072 - 0073 and 0075, Pg. 25 ¶ 0166) configured to perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) a road area determining unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0022, Pg. 5 ¶ 0036 - 0037, Pg. 8 ¶ 0063, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 14 ¶ 0092, Pg. 17 ¶ 0109 - 0111, Pg. 25 ¶ 0166) configured to determine a road area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) a target detection and tracking unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 8 ¶ 0063, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166) and configured to perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) a path optimization unit (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0072 - 0073, Pg. 23 ¶ 0155 - Pg. 24 ¶ 0158, Pg. 24 ¶ 0162, Pg. 25 ¶ 0165 - 0168) configured to optimize a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and the communication unit is further configured to transmit the optimized driving path for the autonomous vehicle to the autonomous vehicle. (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) Khawaja et al. fail to disclose explicitly performing object detection and object tracking in the global image; a display unit configured to display the tracking result and the category of the target object in the global image; and a movement trajectory prediction unit configured to predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object. Pertaining to analogous art, Du et al. disclose a central control system, (Du et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0032, Pg. 4 ¶ 0044, Pg. 7 ¶ 0066 - 0067) comprising: a communication unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0019 and 0023, Pg. 2 ¶ 0026 - Pg. 3 ¶ 0031, Pg. 5 ¶ 0051, Pg. 6 ¶ 0060) configured to receive images captured by respective roadside cameras in a port area; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) an image processing unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to perform coordinate conversion and stitching on the received images to obtain a global image; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) a road area determining unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to determine a road area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) a target detection and tracking unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) a display unit (Du et al., Abstract, Fig. 1, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0059, Pg. 4 ¶ 0044, Pg. 5 ¶ 0054, Pg. 6 ¶ 0056 - 0058, Pg. 7 ¶ 0066) configured to display the tracking result and the category of the target object in the global image; (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) a movement trajectory prediction unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0064 and 0067) configured to predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) and a path optimization unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0064 and 0067) configured to optimize a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object, (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and the communication unit is further configured to transmit the optimized driving path for the autonomous vehicle to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) Du et al. fail to disclose expressly performing object detection and object tracking in the global image. Pertaining to analogous art, Stojanovic et al. disclose performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Stojanovic et al., Figs. 1, 3A, 3B, 7 & 9A, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047 -Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 and 0092, Pg. 16 ¶ 0094 - 0095, Pg. 19 ¶ 0113) determining a road area in the global image; (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) and performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object. (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) Khawaja et al. and Du et al. are combinable because they are both directed towards controlling and coordinating autonomous vehicles with the aid of image processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khawaja et al. with the teachings of Du et al. This modification would have been prompted in order to enhance the base device of Khawaja et al. with the well-known and applicable techniques Du et al. applied to a comparable device. Displaying the tracking result and the category of the target object in the global image, as taught by Du et al., would enhance the base device of Khawaja et al. by allowing for a user to access and review the tracking results in an easy and intuitive manner so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment so that preventive override operations of the autonomous vehicles can be taken by the user if needed, as taught and suggested by Du et al., see at least page 3 paragraph 0031, page 4 paragraph 0044 - page 5 paragraph 0046, page 5 paragraph 0054 - page 6 paragraph 0058 and page 7 paragraph 0066 of Du et al. Furthermore, predicting a movement trajectory corresponding to the target object based on the tracking result and category of the target object, as taught by Du et al., would enhance the base device of Khawaja et al. by improving its ability to safely coordinate and control the flow of autonomous vehicles through an environment by allowing for movement trajectories of detected objects to be predicted and evaluated in relation to the driving paths of the autonomous vehicles so as to help ensure that the autonomous vehicles do not collide with any of the detected objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the tracking result and the category of the target object would be displayed in the global image so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment and in that movement trajectories of target objects would be predicted based on their tracking result and category so as to help ensure that the autonomous vehicles do not collide with any of the target objects while traversing the environment and thus enhance the ability of the base device to safely coordinate and control the flow of the autonomous vehicles. In addition, Khawaja et al. in view of Du et al. and Stojanovic et al. are combinable because they are all directed towards performing object detection and recognition on captured images and utilizing the object detection and recognition results to aid in the control and navigation of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. with the teachings of Stojanovic et al. This modification would have been prompted in order to substitute the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. for the process of performing object detection and tracking in a global image of Stojanovic et al. The process of performing object detection and tracking in a global image of Stojanovic et al. could be substituted in place of the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination object detection and tracking would be performed with respect to the global image. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that object detection and tracking would be performed with respect to the global image to obtain the tracking result and the category of the target object. Therefore, it would have been obvious to combine Khawaja et al. with Du et al. and Stojanovic et al. to obtain the invention as specified in claim 14.

-	With regards to claim 15, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 14, wherein the image processing unit is configured to: determine images with a same capturing time among the received images as a group of images; (Khawaja et al., Pg. 4 ¶ 0020, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 14 ¶ 0091 - 0092, Pg. 22 ¶ 0147, Pg. 23 ¶ 0152, Pg. 24 ¶ 0160 and 0162 [“utilize the various time-reference perception outputs” and “the perception feeds of these could be fused or stitched”]) perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Khawaja et al., Figs. 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0041 - 0042, Pg. 8 ¶ 0060 - 0062, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0101, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160 [“mapping the location coordinates, from the coordinate-frame-of-reference of the vision-perception sensors to the coordinate-frame-of-reference of the pre-determined physical space”, “using any number of multiple vision-perception sensors, therein, all location coordinates relating to the perception outputs from the various vision-perception sensors, covering various, different parts of the pre-determined physical space, can be aggregately mapped onto the context of the pre-determined physical space”, “using multiple vision-perception sensors (each with different fields of view of the perception-coverage region), their perception outputs could be fused to obtain very robust perception in relation to the perception-coverage region such that no occlusion-of-view may be applying to the whole of the perception-coverage region when viewed from any perspective angle” and “only a two-dimensional representation of only the ground surface portions, such as 1030, 1070 and 1060, of a perception zone, may be needed to be represented”]) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) In addition, analogous art Du et al. disclose wherein the image processing unit is configured to: perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 3 ¶ 0033, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) Additionally, analogous art Stojanovic et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Stojanovic et al., Figs. 1 & 9A - 9C, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Stojanovic et al., Figs. 9A - 9C, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113)

-	With regards to claim 16, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 14. Khawaja et al. fail to disclose explicitly wherein the road area determination unit is configured to: superimpose a high-precision map corresponding to the port area on the global image to obtain the road area in the global image; or perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. Pertaining to analogous art, Stojanovic et al. disclose wherein the road area determination unit is configured to: superimpose a high-precision map corresponding to the port area on the global image to obtain the road area in the global image; or perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. This modification would have been prompted in order to substitute the road determination process of Khawaja et al. and/or Du et al. for the semantic segmentation road area detection process of Stojanovic et al. The semantic segmentation road area detection process of Stojanovic et al. could be substituted in place of the road determination process of Khawaja et al. and/or Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a semantic segmentation technique would be carried out on the global image to detect the road area in the global image. Furthermore, this modification would have been prompted by the teachings and suggestions of Du et al. to utilize image classification and segmentation to perform freespace detection, see at least page 3 paragraph 0034 of Du et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the road area in the global image would be detected by performing semantic segmentation on the global image using a predetermined semantic segmentation algorithm. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. to obtain the invention as specified in claim 16. 

-	With regards to claim 18, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 14, wherein the path optimization unit is configured to: compare, for each autonomous vehicle of one or more autonomous vehicles, an estimated driving trajectory corresponding to the autonomous vehicle with the movement trajectory corresponding to each target object, (Khawaja et al., Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“ 9032 and 9052 may be two connected-autonomous vehicles of different types, and as shown 9032 and 9052 may be approaching 515 from different directions”, “based on the geolocation-location coordinates of 9032 and 9052, being received by 1011 from 9032 and 9052, and also accounting for any free-space within 515 as being determined by 1010.515.1, it may be determined, that an entry face of 515 may be declared as being (virtually) blocked for 9032, to first enable 9052 to enter and pass through 515” and “in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and optimize a driving path for the autonomous vehicle when the estimated driving trajectory overlaps the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object, (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 8 ¶ 0061 - 0063, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Khawaja et al., Pg. 4 ¶ 0021 - 0023, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073 - 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 25 ¶ 0164 - 0168 [“with knowledge therein, of the position-location coordinates describing the occupancy positions of 1031.7 and of 1032.4, any of the various potential entry points such as; 9.1, 9.2, 9.3, 9.4 and 9.5, could be declared as being viable and/or un-viable entry points, for the purpose of entering into or for the purpose of traversing through any section or any portion of the any free-space” and “for example; 9.3, 9.4 and 9.5 may be declared as viable entry points at 01.514, for entry, into 514.3, at a particular instance of time that is some seconds or some milliseconds (as may be determined), after, the end of the circumscribed duration of the given particular window of time that is being referenced in relation to FIG. 18”]) Khawaja et al. fail to disclose expressly an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle. In addition, Khawaja et al. fail to disclose explicitly movement trajectories based on the tracking result and the category of each target object. Pertaining to analogous art, Du et al. disclose wherein the path optimization unit is configured to: compare, for each autonomous vehicle of one or more autonomous vehicles, an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle with the movement trajectory corresponding to each target object, (Du et al., Figs. 1 - 3, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0046, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0060 - 0061, Pg. 7 ¶ 0063 - 0064) and optimize a driving path for the autonomous vehicle when the estimated driving trajectory overlaps the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object, (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. This modification would have been prompted in order to enhance the combined base device of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with the well-known and applicable technique Du et al. applied to a comparable device. Obtaining and comparing an estimated driving trajectory transmitted from an autonomous vehicle with movement trajectories of target objects, as taught by Du et al., would enhance the combined base device by allowing for path optimization tasks of multiple autonomous vehicles to be carried out accurately and efficiently at high-computational speed at a centralized location so as to reduce redundant computations and improve traffic flow coordination between the multiple autonomous vehicles since the centralized location would have access to each of their intended driving paths. Furthermore, this modification would have been prompted by the teachings and suggestions of Khawaja et al. to offload any of their systems tasks to an infrastructure-deployed, perception-based, intelligent transport system and that a central server could be utilized to aggregate data from multiple vehicles and regulate their flow through the environment, see at least page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would receive and evaluate estimated driving trajectories transmitted from autonomous vehicles with movement trajectories of target objects so as to improve traffic flow coordination between the multiple autonomous vehicles by enabling path optimization tasks of the multiple autonomous vehicles to be carried out with respect to each other at a centralized location. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. to obtain the invention as specified in claim18. 

-	With regards to claim 19, Khawaja et al. disclose a central control system, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0021 - 0021, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) comprising a processor and at least one memory containing at least one machine executable instruction, (Khawaja et al., Fig. 20, Pg. 4 ¶ 0022, Pg. 5 ¶ 0028 - 0029 and 0037, Pg. 8 ¶ 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 and 0168) the processor being operative to execute the at least one machine executable instruction (Khawaja et al., Fig. 20, Pg. 4 ¶ 0022, Pg. 5 ¶ 0028 - 0029 and 0037, Pg. 8 ¶ 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 and 0168) to: receive images captured by respective roadside cameras in a port area; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091) perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) determine a road area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) optimizing a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object; (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and transmitting the optimized driving path to the autonomous vehicle. (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) Khawaja et al. fail to disclose explicitly performing object detection and object tracking in the global image; displaying the tracking result and the category of the target object in the global image; and predicting a movement trajectory corresponding to each target object based on the tracking result and the category of the target object. Pertaining to analogous art, Du et al. disclose a central control system, (Du et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0032, Pg. 4 ¶ 0044, Pg. 7 ¶ 0066 - 0067) comprising a processor and at least one memory containing at least one machine executable instruction, (Du et al., Fig. 1, Pg. 2 ¶ 0024 - 0025, Pg. 7 ¶ 0067) the processor being operative to execute the at least one machine executable instruction (Du et al., Fig. 1, Pg. 2 ¶ 0024 - 0025, Pg. 7 ¶ 0067) to: receive images captured by respective roadside cameras in a port area; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) determine a road area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) display the tracking result and the category of the target object in the global image; (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) predicting a movement trajectory corresponding to each target object based on the tracking result and the category of the target object; (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) optimizing a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object; (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and transmitting the optimized driving path to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) Du et al. fail to disclose expressly performing object detection and object tracking in the global image. Pertaining to analogous art, Stojanovic et al. disclose performing coordinate conversion and stitching on the received images to obtain a global image; (Stojanovic et al., Figs. 1, 3A, 3B, 7 & 9A, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047 -Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 and 0092, Pg. 16 ¶ 0094 - 0095, Pg. 19 ¶ 0113) determining a road area in the global image; (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) and performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object. (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) Khawaja et al. and Du et al. are combinable because they are both directed towards controlling and coordinating autonomous vehicles with the aid of image processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khawaja et al. with the teachings of Du et al. This modification would have been prompted in order to enhance the base device of Khawaja et al. with the well-known and applicable techniques Du et al. applied to a comparable device. Displaying the tracking result and the category of the target object in the global image, as taught by Du et al., would enhance the base device of Khawaja et al. by allowing for a user to access and review the tracking results in an easy and intuitive manner so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment so that preventive override operations of the autonomous vehicles can be taken by the user if needed, as taught and suggested by Du et al., see at least page 3 paragraph 0031, page 4 paragraph 0044 - page 5 paragraph 0046, page 5 paragraph 0054 - page 6 paragraph 0058 and page 7 paragraph 0066 of Du et al. Furthermore, predicting a movement trajectory corresponding to the target object based on the tracking result and category of the target object, as taught by Du et al., would enhance the base device of Khawaja et al. by improving its ability to safely coordinate and control the flow of autonomous vehicles through an environment by allowing for movement trajectories of detected objects to be predicted and evaluated in relation to the driving paths of the autonomous vehicles so as to help ensure that the autonomous vehicles do not collide with any of the detected objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the tracking result and the category of the target object would be displayed in the global image so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment and in that movement trajectories of target objects would be predicted based on their tracking result and category so as to help ensure that the autonomous vehicles do not collide with any of the target objects while traversing the environment and thus enhance the ability of the base device to safely coordinate and control the flow of the autonomous vehicles. In addition, Khawaja et al. in view of Du et al. and Stojanovic et al. are combinable because they are all directed towards performing object detection and recognition on captured images and utilizing the object detection and recognition results to aid in the control and navigation of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. with the teachings of Stojanovic et al. This modification would have been prompted in order to substitute the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. for the process of performing object detection and tracking in a global image of Stojanovic et al. The process of performing object detection and tracking in a global image of Stojanovic et al. could be substituted in place of the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination object detection and tracking would be performed with respect to the global image. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that object detection and tracking would be performed with respect to the global image to obtain the tracking result and the category of the target object. Therefore, it would have been obvious to combine Khawaja et al. with Du et al. and Stojanovic et al. to obtain the invention as specified in claim 19. 

-	With regards to claim 20, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 19, wherein the processor being operative to execute the at least one machine executable instruction to: determine images with a same capturing time among the received images as a group of images; (Khawaja et al., Pg. 4 ¶ 0020, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 14 ¶ 0091 - 0092, Pg. 22 ¶ 0147, Pg. 23 ¶ 0152, Pg. 24 ¶ 0160 and 0162 [“utilize the various time-reference perception outputs” and “the perception feeds of these could be fused or stitched”]) perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Khawaja et al., Figs. 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0041 - 0042, Pg. 8 ¶ 0060 - 0062, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0101, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160 [“mapping the location coordinates, from the coordinate-frame-of-reference of the vision-perception sensors to the coordinate-frame-of-reference of the pre-determined physical space”, “using any number of multiple vision-perception sensors, therein, all location coordinates relating to the perception outputs from the various vision-perception sensors, covering various, different parts of the pre-determined physical space, can be aggregately mapped onto the context of the pre-determined physical space”, “using multiple vision-perception sensors (each with different fields of view of the perception-coverage region), their perception outputs could be fused to obtain very robust perception in relation to the perception-coverage region such that no occlusion-of-view may be applying to the whole of the perception-coverage region when viewed from any perspective angle” and “only a two-dimensional representation of only the ground surface portions, such as 1030, 1070 and 1060, of a perception zone, may be needed to be represented”]) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) In addition, analogous art Du et al. disclose wherein the processor being operative to execute the at least one machine executable instruction to: perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 3 ¶ 0033, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) Additionally, analogous art Stojanovic et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Stojanovic et al., Figs. 1 & 9A - 9C, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Stojanovic et al., Figs. 9A - 9C, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) 

-	With regards to claim 21, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 19. Khawaja et al. fail to disclose explicitly wherein the processor being operative to execute the at least one machine executable instruction to: superimpose a high-precision map corresponding to the port area on the global image to obtain the road area in the global image; or perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. Pertaining to analogous art, Stojanovic et al. disclose wherein the processor being operative to execute the at least one machine executable instruction to: superimpose a high-precision map corresponding to the port area on the global image to obtain the road area in the global image; or perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. This modification would have been prompted in order to substitute the road determination process of Khawaja et al. and/or Du et al. for the semantic segmentation road area detection process of Stojanovic et al. The semantic segmentation road area detection process of Stojanovic et al. could be substituted in place of the road determination process of Khawaja et al. and/or Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a semantic segmentation technique would be carried out on the global image to detect the road area in the global image. Furthermore, this modification would have been prompted by the teachings and suggestions of Du et al. to utilize image classification and segmentation to perform freespace detection, see at least page 3 paragraph 0034 of Du et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the road area in the global image would be detected by performing semantic segmentation on the global image using a predetermined semantic segmentation algorithm. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. to obtain the invention as specified in claim 21. 

-	With regards to claim 23, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 19, wherein the processor being operative to execute the at least one machine executable instruction to: compare, for each autonomous vehicle of one or more autonomous vehicles, an estimated driving trajectory corresponding to the autonomous vehicle with the movement trajectory corresponding to the target object, (Khawaja et al., Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“ 9032 and 9052 may be two connected-autonomous vehicles of different types, and as shown 9032 and 9052 may be approaching 515 from different directions”, “based on the geolocation-location coordinates of 9032 and 9052, being received by 1011 from 9032 and 9052, and also accounting for any free-space within 515 as being determined by 1010.515.1, it may be determined, that an entry face of 515 may be declared as being (virtually) blocked for 9032, to first enable 9052 to enter and pass through 515” and “in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and optimize a driving path for the autonomous vehicle when the estimated driving trajectory overlaps the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object, (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 8 ¶ 0061 - 0063, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Khawaja et al., Pg. 4 ¶ 0021 - 0023, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073 - 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 25 ¶ 0164 - 0168 [“with knowledge therein, of the position-location coordinates describing the occupancy positions of 1031.7 and of 1032.4, any of the various potential entry points such as; 9.1, 9.2, 9.3, 9.4 and 9.5, could be declared as being viable and/or un-viable entry points, for the purpose of entering into or for the purpose of traversing through any section or any portion of the any free-space” and “for example; 9.3, 9.4 and 9.5 may be declared as viable entry points at 01.514, for entry, into 514.3, at a particular instance of time that is some seconds or some milliseconds (as may be determined), after, the end of the circumscribed duration of the given particular window of time that is being referenced in relation to FIG. 18”]) Khawaja et al. fail to disclose expressly an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle. In addition, Khawaja et al. fail to disclose explicitly movement trajectories based on the tracking result and the category of the target object. Pertaining to analogous art, Du et al. disclose wherein the processor being operative to execute the at least one machine executable instruction to: compare, for each autonomous vehicle of one or more autonomous vehicles, an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle with the movement trajectory corresponding to the target object, (Du et al., Figs. 1 - 3, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0046, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0060 - 0061, Pg. 7 ¶ 0063 - 0064) and optimize a driving path for the autonomous vehicle when the estimated driving trajectory overlaps the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object, (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. This modification would have been prompted in order to enhance the combined base device of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with the well-known and applicable technique Du et al. applied to a comparable device. Obtaining and comparing an estimated driving trajectory transmitted from an autonomous vehicle with movement trajectories of target objects, as taught by Du et al., would enhance the combined base device by allowing for path optimization tasks of multiple autonomous vehicles to be carried out accurately and efficiently at high-computational speed at a centralized location so as to reduce redundant computations and improve traffic flow coordination between the multiple autonomous vehicles since the centralized location would have access to each of their intended driving paths. Furthermore, this modification would have been prompted by the teachings and suggestions of Khawaja et al. to offload any of their systems tasks to an infrastructure-deployed, perception-based, intelligent transport system and that a central server could be utilized to aggregate data from multiple vehicles and regulate their flow through the environment, see at least page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would receive and evaluate estimated driving trajectories transmitted from autonomous vehicles with movement trajectories of target objects so as to improve traffic flow coordination between the multiple autonomous vehicles by enabling path optimization tasks of the multiple autonomous vehicles to be carried out with respect to each other at a centralized location. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. to obtain the invention as specified in claim 23. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667